 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7
 8
 9   JEANLOUISE HALLAL,                )                  Case No. 1:18-cv-0388-DAD-BAM
                                       )
10               Plaintiff,            )                  FINDINGS AND RECOMMENDATIONS
                                       )                  REGARDING DISMISSAL OF ACTION,
11        v.                           )                  WITH PREJUDICE, FOR FAILURE TO
                                       )                  STATE A CLAIM, FAILURE TO OBEY A
12   SEROKA, FRANK BRIONES, TAM LE,    )                  COURT ORDER, AND FAILURE TO
     CURTIS BOUCHE, DEWALL, and STEVEN )                  PROSECUTE
13   MOORE,                            )
                 Defendants.           )                  (Doc. No. 1)
14
                                       )
                                                          FOURTEEN (14) DAY DEADLINE
15
16
            I.      Background
17
            Plaintiff JeanLouise Hallal (“Plaintiff”) (“Plaintiff”) is proceeding pro se and in forma
18
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
19
            On July 20, 2018, the Court dismissed the initial complaint with leave to amend within
20
21   thirty days after service. (Doc No. 10). Plaintiff was expressly warned that if she failed to file a

22   an amended complaint in compliance with the Court’s order, this action would be dismissed for

23   failure to state a claim and failure to obey a court order. (Id. at 11.) Thereafter, Plaintiff was

24   granted two thirty-day extensions of time to amend her complaint. (Doc. Nos. 12, 14.) The

25   deadline for Plaintiff to file her amended complaint has passed, and she has not complied with

26   the Court’s order.

27   ///

28   ///

                                                      1
 1
     II.    Discussion
 2
            Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with
 3
     any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .
 4
     within the inherent power of the Court.” District courts have the inherent power to control their
 5
     dockets and “[i]n the exercise of that power they may impose sanctions including, where
 6
     appropriate, . . . dismissal.” Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A
 7
     court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,
 8
     failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran,
 9
     46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v.
10
     Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order
11
     requiring amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir.
12
     1987) (dismissal for failure to comply with court order).
13
            In determining whether to dismiss an action, the Court must consider several factors: (1)
14
     the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its
15
     docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of
16
     cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779
17
18   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

19          Here, the action has been pending since March 2018, and Plaintiff’s amended complaint

20   is overdue. Plaintiff has previously been granted two extensions of time to file her second

21   amended complaint, but despite the Court’s leniency, she has not yet complied with the Court’s

22   July 20, 2018 order. Notwithstanding the extensions of time. Plaintiff’s amended complaint was

23   due over three months ago.       The Court cannot hold this case in abeyance awaiting such

24   compliance by Plaintiff. Thus, the Court finds that both the first and second factors weigh in

25   favor of dismissal.

26          The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

27   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

28   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs

                                                     2
 1
     against dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza,
 2
     291 F.3d 639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose
 3
     responsibility it is to move a case toward disposition on the merits but whose conduct impedes
 4
     progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Prods.
 5
     Liab. Litig., 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).
 6
            Finally, the court’s warning to a party that failure to obey the court’s order will result in
 7
     dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at
 8
     1262; Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s July 20, 2018 order
 9
     expressly warned Plaintiff that her failure to comply with that order would result in a dismissal
10
     of this action, with prejudice, for failure to state a claim and failure to obey a court order. (Doc.
11
     No. 10, p. 11). Thus, Plaintiff had adequate warning that dismissal could result from her
12
     noncompliance.
13
            Additionally, at this stage in the proceedings there is little available to the Court which
14
     would constitute a satisfactory lesser sanction while protecting the Court from further
15
     unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this
16
     action, making monetary sanctions of little use, and the preclusion of evidence or witnesses is
17
18   likely to have no effect given that Plaintiff has ceased litigating his case.

19          III.    Conclusion and Recommendations

20          Accordingly, it is HEREBY RECOMMENDED that:

21          1.      This action be dismissed, with prejudice, for failure to state a claim pursuant to 28

22   U.S.C. § 1915(e)(2);

23          2.      This action be dismissed for failure to obey the Court’s July 20, 2018 order (Doc.

24   No. 10), and for Plaintiff’s failure to prosecute this action; and

25          These Findings and Recommendations will be submitted to the United States District

26   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

27   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

28   file written objections with the Court.       The document should be captioned “Objections to

                                                        3
 1
     Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 2
     objections within the specified time may result in the waiver of the “right to challenge the
 3
     magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
 4
     2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 5
 6   IT IS SO ORDERED.
 7
        Dated:     November 20, 2018                         /s/ Barbara   A. McAuliffe      _
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
